DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
2.	This office action is responsive to applicant’s amendment filed on 07/20/2022. Claims 1-7 were pending. Claims 1, 6 were amended.

Response to Arguments
3.	Regarding to previous ground of rejection under 35 U.S.C 102(a) as being anticipated by Holsteyns (US 2004/0045589 A1) with respect to claims 1-2, 4-5, the applicants stated:
	“Applicant submits that Holsteyns does not teach each and every feature of 
amended claim 1. Holsteyns does not teach when a liquid should start being supplied to a nozzle, let alone starting a supply of the chemical liquid when the chemical-liquid nozzle is located on a rotating axis of the substrate, and then starting a supply of the two fluids when the two-fluid nozzle is located on the rotating axis of the substrate as claimed. The Action cites paras. [0044]-[0055] regarding the configurations and operations related to nozzles 108, 110. Holsteyns states that "nozzles 108, 110 may direct the flow of the gas and/or liquid from substantially the center to the edge of rotation." Holsteyns at para. [0052]. However, this provision does not teach when the supply of liquid and/or gas is started to these nozzles, nor does it suggest that the supplies should be started when the nozzles are positioned on a rotating axis of the substrate. 
Further still, Holsteyns states that the liquid(s) and/or gas(es) are supplied "substantially simultaneously," suggesting that liquid(s) and/or gas(es) from both nozzles of start and stop at the same time. See, e.g., Holsteyns at paras. [0062], [0075], [0077], [0080]. Thus, because Holsteyns does not teach each and every feature of amended claim 1, Holsteyns does not anticipate claim 1. Accordingly, Applicant requests withdrawal of the anticipation rejection of claim 1, and claims 2 and 4-5 which depend therefrom.”
The applicants argument is persuasive. Thus, the examiner withdrawn the previous ground of rejection under 35 U.S.C 102(a) with respect to claims 1-2, 4-5.

Regarding to previous ground of rejection under 35 U.S.C 103 with respect to claims, 3 6-7, the applicants stated:
As detailed above for the § 102 rejection, Holsteyns does not teach, disclose or suggest this feature. Applicant further submits that Hirose does not cure the deficiencies of Holsteyns. More specifically, Hirose does not disclose or suggest "starting a supply of a chemical liquid from a chemical-liquid nozzle when the chemical-liquid nozzle is located on a rotating axis of the substrate . .. then . .. starting a supply of a two-fluid jet from a two-fluid nozzle when the two-fluid nozzle is located on the rotating axis of the substrate" as claimed. Rather, as illustrated in Figs. 9A-9D and detailed in para. [0087] of Hirose: 
the two-fluid nozzle 36 and the rinse nozzle 35 are moved so that the two-fluid nozzle 36 takes a position above the center of the wafer ST1). As shown in FIG. 9A, with the shown positions of the two-fluid nozzle 36 and the rinse nozzle 35, it is started to eject the cleaning liquid and the rinsing liquid and further move both of the nozzles toward the periphery of the wafer W in the radial direction (step ST2). (Emphasis added.) 

This provision distinguishes Hirose's process from the claimed process in two ways. First, that only Hirose's two-fluid nozzle 36 is positioned above the center of the wafer when the cleaning liquid is started. Second, that Hirose's two-fluid nozzle 36 and the rinse nozzle 35 begin ejecting the cleaning liquid and the rinsing liquid at the same time (i.e., started simultaneously). Nothing in Hirose suggests that the rinse nozzle could be positioned over the center of the wafer, or that the supply of the cleaning liquid may be started from the two-fluid nozzle 36 when the two-fluid nozzle 36 is located on a rotating axis of the substrate and then a supply of the rinsing liquid may be started from the rinse nozzle 35 when the rinse nozzle 35 is located on a rotating axis of the substrate. Because neither Holsteyns nor Hirose disclose or suggest the features of amended claim 6, Applicant submits that amended claim 6 is non-obvious. Accordingly, Applicant requests that the obviousness rejection of claim 6 in view of the cited references be withdrawn.”
The applicants argument is persuasive. Thus, the examiner withdrawn the previous ground of rejection under 35 U.S.C 103 with respect to claims 3, 6-7.

Allowable Subject Matter
4.	Claims 1-7 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: 
Regarding to claims 1-5, the cited prior arts fail to disclose or suggest starting a supply of a chemical liquid to a chemical-liquid nozzle when the chemical-liquid nozzle is located on a rotating axis of the substrate while moving the chemical-liquid nozzle and a two-fluid nozzle radially outwardly from the center to the periphery of the substrate; and then 
starting a supply of two fluids to the two-fluid nozzle when the two-fluid nozzle is located on the rotating axis of the substrate while moving the chemical-liquid nozzle and the two-fluid nozzle radially outwardly from the center to the periphery of the substrate in combination with all other limitations in the claims

Regarding to claim 6-7, the cited prior arts fail to disclose or suggest starting a supply of a chemical liquid from a chemical-liquid nozzle to a surface of the substrate when the chemical-liquid nozzle is located on a rotating axis of the substrate to remove foreign matters from the substrate while moving the chemical- liquid nozzle and a two-fluid nozzle radially outwardly from the center to the periphery of the substrate; then 
starting a supply of a two-fluid jet from the two-fluid nozzle to the surface of the substrate when the two-fluid nozzle is located on the rotating axis of the substrate to remove the foreign matters and the chemical liquid from the substrate while moving the chemical-liquid nozzle and the two-fluid nozzle radially outwardly from the center to the periphery of the substrate, the two-fluid jet comprising a mixture of a gas and a liquid in combination with all other limitations in the claims;

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/               Primary Examiner, Art Unit 1713